--------------------------------------------------------------------------------

Exhibit 10.13

3 March 2010

The Directors
Net 1 Applied Technologies South Africa Limited
4th Floor, President Place
Corner Jan Smuts and Bolton Road
Rosebank

Attention: Mr Herman Kotze

Dear Sirs

BANKING FACILITIES

Nedbank Limited (‘Nedbank’) is pleased to continue to offer the banking
facilities described below to Net 1 Applied Technologies (South Africa) Limited,
Cash Paymaster Services (Proprietary) Limited, Cash Paymaster Services (Eastern
Cape) (Proprietary) Limited, Sinqobile Security Services Gauteng (Proprietary)
Limited, Friedland 035 Investments (Proprietary) Limited, Cash Paymaster
Services (Northern Cape) (Proprietary) Limited, Cash Paymaster Services
(Northern) (Proprietary) Limited, Cash Paymaster Services (Northwest)
(Proprietary) Limited, Prism Holdings Limited, Prism Payment Technologies
(Proprietary) Limited, Easy Pay (Proprietary) Limited, Moneyline Financial
Services (Proprietary) Limited, Net1 Universal Electronic Technological
Solutions (Proprietary) Limited, RMT System (Proprietary) Limited and Cash
Paymaster Services (Kwa-Zulu Natal) (Proprietary) Limited (collectively referred
to as ‘the Borrower’ or, if the context is appropriate, any one or more of them)
on the terms and conditions contained herein.

For purposes of interpretation, this offer letter (‘Offer Letter’), read
together with the general facility provisions (including sections 1 and 2)
(‘General Provisions’) attached hereto shall be referred to as the ‘Facility
Letter’.

1

AGGREGATE AMOUNT OF FACILITIES

   

R264 455 866,00 (two hundred and sixty four million four hundred and fifty five
thousand eight hundred and sixty six rand).

    2

BORROWERS

   

Net 1 Applied Technologies (South Africa) Limited, Registration Number
2002/031446/06 (‘Net 1 Applied);

   

The following entities may share in the facilities referred to in clauses 3.1,
3.2, 3.3 and 3.4 below:

   

Cash Paymaster Services (Proprietary) Limited, Registration Number
1971/007195/07 (‘Cash Paymaster’);


--------------------------------------------------------------------------------

[nedbank.jpg]

Cash Paymaster Services (Eastern Cape) (Proprietary) Limited, Registration
Number 1998/000033/07 (‘Cash Paymaster Eastern Cape’);

Cash Paymaster Services (Kwa-Zulu Natal) (Proprietary) Limited, Registration
Number 1997/013382/07 (‘Cash Paymaster Kwa-Zulu Natal’);

Sinqobile Security Services Gauteng (Proprietary) Limited, Registration Number
2000/003238/07 (‘Sinqobile Security’);

Friedland 035 Investments (Proprietary) Limited, Registration Number
2000/003245/07 (‘Friedland 035’);

Cash Paymaster Services (Northern Cape) (Proprietary) Limited, Registration
Number 1997/013358/07 (‘Cash Paymaster Northern Cape’);

Cash Paymaster Services (Northern) (Proprietary) Limited, Registration Number
1996/017600/07 (‘Cash Paymaster Northern’);

Cash Paymaster Services (Northwest) (Proprietary) Limited, Registration Number
1996/011197/07 (‘Cash Paymaster Northwest’);

Prism Holdings Limited, Registration Number 1998/018949/06 (‘Prism’);

Prism Payment Technologies (Proprietary) Limited, Registration Number
1990/005062/07 (‘Prism Payment’);

Easy Pay (Proprietary) Limited, Registration Number 1983/008597/07 (‘Easy Pay’);

Moneyline Financial Services (Proprietary) Limited, Registration Number
1998/020799/07 (‘Moneyline Financial’);

Net1 Universal Electronic Technological Solutions (Proprietary) Limited,
Registration Number 2009/001034/07 (‘Net1 Universal’);

RMT Systems (Proprietary) Limited, Registration Number 2001/028826/07 (‘RMT
Systems’).

3

FACILITIES

   

In this Facility Letter all facilities and instruments described in this clause
3 shall collectively be referred to as the ‘Facilities’, and ‘facility’ or
‘instrument’ shall refer to any of them as suggested by the context.

   

The terms and conditions contained in the Facility Letter are applicable to the
Facilities and to the relevant instruments offered to the Borrower, provided
however that, the Facilities referred to in 3.2, 3.3, 3.4, 3.5.1 and 3.6.1 of
the Offer Letter, shall be subject to additional specific terms and conditions
contained in further separate agreements concluded or to be concluded between,
inter alia, the Parties, as amended from time to time, and if there is any
conflict between the provisions of the further separate agreements governing
these Facilities and the terms and conditions of the Facility Letter, the
provisions contained in the further separate agreements shall prevail.


--------------------------------------------------------------------------------

[nedbank.jpg]

  3.1

Overdraft Facility

       

An overdraft facility for up to R250 000 000,00 (two hundred and fifty million
rand), which may be availed of, subject to the provisions of this facility.

        3.2

Indirect Facilities

       

Letters of guarantee for up to R2 455 866,00 (two million four hundred and fifty
five thousand eight hundred and sixty six rand), which may be availed of subject
to the provisions of this facility.

        3.3

Sweeping Cash Management Facility

       

Cash Management

       

A sweeping cash management arrangement for an amount of R200 000 000,00 (two
hundred million rand) may be included within the Facility as set out in clause
3.1 above.

       

The amount of R200 000 000,00 (two hundred million rand) represents the
aggregate of the various overdraft limits recorded against various accounts in
the names of Subsidiaries and/or divisions of some of those subsidiaries which
participate in the Net 1 Applied Technologies (South Africa) Limited’s Clearing
Account Cash Management (the ‘Individual Participants’), the operation of which
is set out in separate documentation signed by Net 1 Applied Technologies (South
Africa) Limited and the Individual Participants. In terms of the arrangements,
the Borrower is Net 1 Applied Technologies (South Africa) Limited in respect of
the aggregate debit balances less the aggregate credit balances, reflected as at
the close of business each day.

       

It is understood that the limits of the Individual Participants are recorded for
purposes of determining the total amount that is advanced to or by Net 1 Applied
Technologies (South Africa) Limited in terms of the Cash Management Arrangement.

       

Net 1 Applied Technologies (South Africa) Limited shall procure that all the
Individual Participants in this Cash Management structure are aware of their
limits and that those limits are adhered to. It is hereby agreed that, in the
event of any Individual Participant exceeding its limit without prior
arrangements having been concluded, then Nedbank shall be entitled, after
consultation with Net 1 Applied Technologies (South Africa) Limited, to take
such measures as are deemed necessary to ensure that such limits are observed.


--------------------------------------------------------------------------------


[nedbank.jpg]

 

The limit of R200 000 000,00 (two hundred million rand) referred to above is
recorded on the understanding that the net debit balance at the aggregate level
of the Cash Management will not exceed R200 000 000,00 (two hundred million
rand) unless by prior arrangement with Nedbank.

         

Up to an amount of R200 000 000,00 (two hundred million rand) of any aggregate
debit balance on the Cash Management shall attract interest at rates agreed to
from time to time.

          3.4

Electronic Banking Facility

         

NetBank Business.

          3.5

Net 1 Applied

         

AMOUNT

         

R6 000 000,00 (six million rand)

          3.5.1

Derivative Facilities

         

Forward exchange contracts for up to R6 000 000,00 (six million rand), being 10%
(ten percent) of the amount of the forward exchange contracts.

          3.6

Cash Paymaster

         

AMOUNT

         

R6 000 000,00 (six million rand).

          3.6.1

Derivative Facilities

         

Forward exchange contracts for up to R6 000 000,00 (six million rand), being 10%
(ten percent) of the amount of the forward exchange contracts.


4

SECURITY HELD

     

Nedbank confirms that it holds the following Security for the Facilities,
namely:

      4.1

a cross deed of suretyship on Nedbank’s standard terms and conditions given by:

     

Net 1 Applied Technologies South Africa Limited;
Cash Paymaster Services (Proprietary) Limited;

Cash Paymaster Services (KwaZulu Natal) (Proprietary) Limited;
Cash Paymaster Services (Gauteng) (Proprietary) Limited;
Cash Paymaster Services (Northern) (Proprietary) Limited;
Cash Paymaster Services (Northwest) (Proprietary) Limited;
Cash Paymaster Services (Mpumalanga) (Proprietary) Limited;


--------------------------------------------------------------------------------


[nedbank.jpg]

  Cash Paymaster Services (Northern Cape) (Proprietary) Limited;   Cash
Paymaster Services (Eastern Cape) (Proprietary) Limited;   Easy Pay
(Proprietary) Limited;   Moneyline Financial Services (Proprietary) Limited;  
Net 1 Finance Holdings (Proprietary) Limited;   Prism Holdings Limited;   Prism
Payment Technologies (Proprietary) Limited;   Sinqobile Security Services
Gauteng (Proprietary) Limited;   Siyeza Security Services (Proprietary) Limited;
  Friedland 035 Investments (Proprietary) Limited;   Net1 Universal Electronic
Technological Solutions (Proprietary) limited;   RMT Systems (Proprietary)
Limited  

(collectively referred to as ‘the sureties’ or, if the context is appropriate,
any one or more of them) in terms of which each of the sureties binds itself as
surety and co-principal debtor in solidum with each other for the due and
punctual fulfilment by the other of them of all their obligations under the
facility;


  4.2

a document in terms of which the Borrower agrees that any credit balances in any
banking accounts held with Nedbank may be set off against the indebtedness of
the Borrower to Nedbank under the facility from time to time;


  Net 1 Applied Technologies South Africa Limited;   Cash Paymaster Services
(Proprietary) Limited;   Cash Paymaster Services (KwaZulu Natal) (Proprietary)
Limited;   Cash Paymaster Services (Northern) (Proprietary) Limited;   Cash
Paymaster Services (Northwest) (Proprietary) Limited;   Cash Paymaster Services
(Northern Cape) (Proprietary) Limited;   Cash Paymaster Services (Eastern Cape)
(Proprietary) Limited;   Easy Pay (Proprietary) Limited;   Moneyline Financial
Services (Proprietary) Limited;   Prism Holdings Limited;   Prism Payment
Technologies (Proprietary) Limited;   Sinqobile Security Services Gauteng
(Proprietary) Limited;   Friedland 035 Investments (Proprietary) Limited;   Net1
Universal Electronic Technological Solutions (Proprietary) limited;   RMT
Systems (Proprietary) Limited.


  4.3

a deed of cession in terms of which Cash Paymaster Services (Northern)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Northern) (Proprietary) Limited of all its obligations under
the facility;

        4.4

a deed of cession in terms of which Cash Paymaster Services (Eastern Cape)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Eastern Cape) (Proprietary) Limited of all its obligations
under the facility;


--------------------------------------------------------------------------------


[nedbank.jpg]

  4.5

a deed of cession in terms of which Cash Paymaster Services (Gauteng)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Gauteng) (Proprietary) Limited of all its obligations under
the facility;

        4.6

a deed of cession in terms of which Cash Paymaster Services (KwaZulu Natal)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (KwaZulu Natal) (Proprietary) Limited of all its obligations
under the facility;

        4.7

a deed of cession in terms of which Cash Paymaster Services (Mpumalanga)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Mpumalanga) (Proprietary) Limited of all its obligations
under the facility;

        4.8

a deed of cession in terms of which Cash Paymaster Services (Northern Cape)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Northern Cape) (Proprietary) Limited of all its obligations
under the facility;

        4.9

a deed of cession in terms of which Cash Paymaster Services (Northwest)
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment by Cash
Paymaster Services (Northwest) (Proprietary) Limited of all its obligations
under the facility;

        4.10

a deed of cession in terms of which Friedland 035 Investments (Proprietary)
Limited cedes to Nedbank all of its right, title and interest in and to its
debtors as security for the due and punctual fulfilment by Friedland 035
Investments (Proprietary) Limited of all its obligations under the facility,

        4.11

a deed of cession and pledge in terms of which Net 1 Applied cedes to Nedbank
all of its right, title and interest in and to its entire shareholding in Cash
Paymaster as security for the due and punctual fulfilment by Net 1 Applied of
all its obligations under the facility.

        4.12

a deed of cession in terms of which Sinqobile Security Services Gauteng
(Proprietary) Limited cedes to Nedbank all of its right, title and interest in
and to its debtors as security for the due and punctual fulfilment of all its
obligations under the facility;


--------------------------------------------------------------------------------

[nedbank.jpg]


4.13

a deed of cession in terms of which Siyeza Security Services (Proprietary)
Limited cedes to Nedbank all of its right, title and interest in and to its
debtors as security for the due and punctual fulfilment of all its obligations
under the facility.

     5

SUSPENSIVE CONDITIONS

     5.1

Save for the provisions of this clause 5 and of clauses 1, 13, 14, 15, 16, and
18 of the General Provisions, which shall be of immediate force and effect upon
signature by the Borrower of this Facility Letter, the making available of the
Facilities to the Borrower is subject to the suspensive condition that all of
the following documents be furnished to Nedbank, in a form and substance
acceptable to Nedbank and that they have become unconditional in accordance with
their own terms:

     5.1.1

the Borrower has complied with all requests for information made by Nedbank in
terms of the Financial Intelligence Centre Act, No 38 of 2001, the Prevention of
Organised Crime Act, No 121 of 1998, the Banks Act and any other money
laundering legislation applicable at the time such requests are made;

     5.1.2

the Borrower has complied with the provisions of the National Credit Act, No 34
of 2005, where applicable;

     5.2

Forthwith after the acceptance of this Offer, the Borrower shall use its best
endeavours to procure the fulfilment at its cost, of the conditions referred to
in clause 5.

     5.3

Unless the conditions are fulfilled or waived in writing by not later than 30
April 2010 the provisions of this clause 5 and of clauses 1, 13, 14, 15, 16 and
18 of the General Provisions shall continue to be of force or effect, but the
remainder of this Facility Letter shall never become effective.

     5.4

The conditions in clause 5 have been stipulated for the benefit of Nedbank and
Nedbank shall accordingly be entitled to waive fulfilment of all or any part of
such conditions by giving written notice to that effect to the Borrower prior to
the date stated in clause 5.3 of this Offer Letter.


6

FEES

   

Commitment fee

    6.1

Nedbank shall be entitled to charge a commitment fee at the rate advised to the
Borrower from time to time, which fee shall be calculated on the average monthly
unutilised portion of the Overdraft Facility referred to in clause 3.1 above.
Such fee shall be payable by the Borrower monthly in arrear by means of a debit
entry to the current account of the Borrower and Nedbank shall provide to the
Borrower an invoice in respect thereof


--------------------------------------------------------------------------------


[nedbank.jpg]

6.2

The commitment fee which shall prevail from the Signature Date shall be 35
(thirty five) basis points per annum until further notice by Nedbank in respect
thereof.

        7

UNDERTAKINGS

       

In addition to the undertakings given in clause 10 of the General Provisions,
the Borrower undertakes to:

        7.1

furnish Nedbank with

        7.1.1

audited annual company and consolidated Financial Statements of the Borrower and
any Security Provider as soon as they become available but in any event within
180 (one hundred and eighty) days after the end of each financial year;

        7.1.2

all other financial information with which a shareholder is entitled to be
furnished by the Borrower and any Security Provider, within 30 (thirty) days
after such information has become available to the Borrower or any such Security
Provider.


8

NOMINATION

     

The Borrower may, with the prior written consent of Nedbank, nominate any of its
Subsidiaries to utilise all or part of the Facilities. The Borrower undertakes
to advise Nedbank in writing of the name of such Subsidiary and the amount under
the Facilities the Borrower wishes to allocate to it. Any such nomination by the
Borrower shall be subject to the Borrower binding itself in writing as surety
for and co-principal debtor in solidum with the Subsidiary for the due and
punctual fulfilment by the Subsidiary of all of its obligations under the
Facilities, which suretyship shall be in a form and substance acceptable to
Nedbank.

      9

DOMICILIUM CITANDI ET EXECUTANDI

      9.1

The Parties choose the addresses set out opposite their names below as their
domicilium citandi et executandi (whether in respect of notices, court processes
or any other documents or communications of whatsoever nature) for all purposes
of this Facility Letter:

     

9.1.1

 Nedbank


   Physical: 135 Rivonia Road     Corporate Place Block F     Sandown    
Sandton     2196.


--------------------------------------------------------------------------------


[nedbank.jpg]

  Postal: PO Box 1144     Johannesburg     2000   Fax: (011) 294-1333  
Attention: Head: Corporate Banking Credit Risk


  9.1.2 The Borrower:


  Physical: 4th Floor – President Place     Corner Jan Smuts & Bolton Road    
Rosebank     2196   Postal: PO Box 2424     Parklands     2121   Facsimile: 011
442-5894   Attention: The Financial Director


  9.2

Any notice or communication required or permitted to be given in terms of this
Facility Letter shall be valid and effective only if in writing. It shall be
acceptable to give notice by fax provided that proof of such fax transmission is
provided to the Party to whom notice is addressed and physical copies of the
notice or communication are delivered to the aforesaid address of the Party to
whom such notice is addressed within 3 (three) Business Days of such fax
transmission.

        9.3

Any Party may by written notice to the other Parties change its chosen address
to another physical address in South Africa, provided that the change shall
become effective on the 7th (seventh) day after delivery of such notice to the
addressee.

        9.4

Any notice to a Party contained in a correctly addressed envelope and delivered
by hand to a responsible person during ordinary business hours at its chosen
address shall be deemed to have been received, unless the contrary is proved, on
the first Business Day after delivery.

        9.5

Notwithstanding anything to the contrary contained in this clause, a written
notice or communication actually received by a Party shall be an adequate
written notice or communication to it, notwithstanding that it was not sent to
or delivered at its chosen address.


10

REVIEW OF FACILITIES AND INTEREST RATE

      10.1

Nedbank shall be entitled to review the Facilities throughout the duration of
the Facilities, including any renewals and extensions thereof:

     

10.1.1 at any time; and


--------------------------------------------------------------------------------


[nedbank.jpg]

  10.1.2

once the audited annual company and consolidated Financial Statements of the
Borrower and any Security Provider become available, but in any event within 180
(one hundred and eighty) days after the end of each reporting period of the
Borrower.


10.2

Notwithstanding any provisions to the contrary which may be contained in the
Facility Letter, Nedbank shall, in its sole discretion and acting reasonably, be
entitled to review the interest rate applicable to the facilities contemplated
in clause 3.1 and if it deems necessary to amend the interest rate on 90
(ninety) days prior written notice to the Borrower.

      11

REPLACEMENT

     

The Offer contained in this Facility Letter supersedes and replaces all previous
facility letters entered into between the Corporate Banking Division of Nedbank
and the Borrower or any of its Subsidiaries. In the event that a separate
agreement for banking facilities (in terms of a separate facility letter) has
been entered into with any of the Borrower’s Subsidiaries, the Offer contained
in this Facility Letter shall not supersede the offer in that separate facility
letter.

      12

EXPIRY DATE

     

The Offer contained in this Facility Letter is open for acceptance until 30
April 2010. If the Offer is not accepted by the Borrower on or before that date,
the Offer shall lapse and this Facility Letter shall be of no force and effect.

Should any aspect of this Facility Letter require clarification, please contact
Leon Oosthuizen on 011 295 8179.

If the terms of this Facility Letter are acceptable to the Borrower, kindly have
an authorised official of the Borrower sign the attached duplicate original of
this Facility Letter and return it to Nedbank, together with a resolution of the
board of directors of the Borrower authorising the signing official to accept
the Facilities on behalf of the Borrower.

Yours faithfully

/s/ M Steenkamp   /s/ C Botha   /s/ L Oosthuizen   M STEENKAMP   C BOTHA   L
OOSTHUIZEN   CREDIT EXECUTIVE   CREDIT MANAGER   SENIOR CORPORATE BANKER  
CORPORATE BANKING CREDIT   CORPORATE BANKING CREDIT   CORPORATE BANKING   RISK  
RISK      


--------------------------------------------------------------------------------

[nedbank.jpg]

ACCEPTED ON THIS          30th          DAY OF           April          2010

_____________________________
For and on behalf of:
NET 1 APPLIED TECHNOLOGIES
(SOUTH AFRICA) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF           April          2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF            April          2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(KWAZULU NATAL) (PROPRIETARY) LIMITED
(who hereby warrants his authority)

--------------------------------------------------------------------------------

[nedbank.jpg]

ACCEPTED ON THIS                   DAY OF                        2010

N/A – company being deregistered
For and on behalf of:
CASH PAYMASTER SERVICES
(GAUTENG) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS         30th          DAY OF      April           2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(NORTHERN) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF       April           2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(NORTHWEST) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

--------------------------------------------------------------------------------

[nedbank.jpg]

ACCEPTED ON THIS _______DAY OF__________ 2010

N/A – company being deregistered
For and on behalf of:
CASH PAYMASTER SERVICES
(MPUMALANGA) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF     April           2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(NORTHERN CAPE) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF        April        2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
CASH PAYMASTER SERVICES
(EASTERN CAPE) (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

--------------------------------------------------------------------------------

[nedbank.jpg]

ACCEPTED ON THIS          30th          DAY OF      April        2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
EASY PAY (PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF       April        2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
MONEYLINE FINANCIAL SERVICES
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS         30th          DAY OF      April        2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
NET 1 FINANCE HOLDINGS
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF      April        2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:

--------------------------------------------------------------------------------

[nedbank.jpg]

PRISM HOLDINGS LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF       April          2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
PRISM PAYMENT TECHNOLOGIES
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF      April          2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
SINQOBILE SECURITY SERVICES GAUTENG
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th          DAY OF       April       2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
SIYEZA SECURITY SERVICES
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

--------------------------------------------------------------------------------

[nedbank.jpg]

ACCEPTED ON THIS         30th          DAY OF       April          2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
FRIEDLAND 035 INVESTMENTS
(PROPRIETARY) LIMITED

(who hereby warrants his authority)

ACCEPTED ON THIS         30th          DAY OF       April      2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
NET1 UNIVERSAL ELECTRONIC TECHNOLOGICAL SOLUTIONS
(PROPRIETARY) LIMITED
(who hereby warrants his authority)

ACCEPTED ON THIS          30th           DAY OF         April           2010

/s/ Cara van Straaten /s/ David Hawley
For and on behalf of:
RMT SYSTEMS (PROPRIETARY)
LIMITED
(who hereby warrants his authority)

--------------------------------------------------------------------------------

[nedbank.jpg]

GENERAL PROVISIONS

SECTION 1

1

DEFINITIONS AND INTERPRETATION

       

In this Facility Letter,

        1.1

unless clearly inconsistent with or otherwise indicated by the context:

        1.1.1

the following expressions shall bear the meanings ascribed to them hereunder and
cognate expressions shall have corresponding meanings:


  1.1.1.1

‘Affected Instrument’ shall have the meaning given to it in clause 4 below;

        1.1.1.2

‘Applicable Laws’ means and includes the Companies Act, Basel II (the Framework
established for the International Convergence of Capital Measurement and Capital
Standards), common or customary law and any constitution, decree, judgement,
legislation, order, ordinance, statute, treaty or other legislative measure
applicable to Nedbank and/or the Borrower and includes any present or future
directive, regulation, guideline, practice, concession, request or requirement
issued by any governmental body, agency or department or any central bank or
other fiscal, monetary, regulatory, self regulatory or other authority or agency
whether or not having the force of law, but, if not having the force of law, the
compliance with which is customary;

        1.1.1.3

‘Banks Act’ means the Banks Act, No. 94 of 1990;

        1.1.1.4

‘Business Day’ means any day other than a Saturday, Sunday, proclaimed public
holiday in South Africa or a day on which commercial banks in South Africa
generally are not open for business;

        1.1.1.5

‘Companies Act’ means the Companies Act, No. 61 of 1973;

        1.1.1.6

‘Change of Control’ means, after the Signature Date, any person or group of
persons who exercised Control as at the Signature Date, ceasing to have direct
or indirect Control of the Borrower;

        1.1.1.7

‘Control’, in relation to a company the shares of which are:


  1.1.1.7.1

not listed on a stock exchange, means any one of the following, namely if
another company or legal entity or person (whether alone or pursuant to an
agreement with others):


--------------------------------------------------------------------------------

[nedbank.jpg]

  1.1.1.7.1.1  

holds or controls more than 50% (fifty percent) of the voting rights taking into
account when such voting rights can be exercised) in that company; or

        1.1.1.7.1.2

has the right to appoint or remove the majority of that company’s board of
directors; or

        1.1.1.7.1.3

has the power to ensure the majority of that company’s board of directors will
act in accordance with its wishes; and


  1.1.1.7.2

listed on the stock exchange means:

          1.1.1.7.2.1   the holding of shares or the aggregate of the holding of
shares or other securities in a company entitling the holder thereof to
exercise, or cause to be exercised 35% (thirty five percent) or more of the
voting rights at shareholder meetings of the company irrespective of whether
such holding or holdings confers de facto control, provided that should there be
other shareholders holding more than 35% (thirty five percent), 35% (thirty five
percent) shall be read to refer to ‘the largest percentage shareholding held at
the time’; or           1.1.1.7.2.2

the holding or control by a shareholder or member alone or pursuant to an
agreement with other shareholders or members of more than 35% (thirty five
percent) of the voting rights in the company irrespective of whether such
holding or holdings confers de facto control, provided that should there be
other shareholders holding more than 35% (thirty five percent), 35% (thirty five
percent) shall be read to refer to ‘the largest percentage shareholding held at
the time’;


--------------------------------------------------------------------------------


[nedbank.jpg]

  1.1.1.8

‘Encumbrance’ means any mortgage, pledge, lien, charge, hypothecation or
security interest or any other agreement or arrangement having the effect of
conferring security on any assets and ‘Encumbering’ shall have a corresponding
meaning;

          1.1.1.9

‘Event of Default’ means any event or circumstance specified as such in clause
12 below;

          1.1.1.10

‘Financial Indebtedness’ means any indebtedness for or in respect of:

          1.1.1.10.1  

moneys borrowed;

          1.1.1.10.2

any amount raised by acceptance under any acceptance credit facility;

          1.1.1.10.3

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

          1.1.1.10.4

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

          1.1.1.10.5

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

          1.1.1.10.6

any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

          1.1.1.10.7

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

          1.1.1.10.8

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

          1.1.1.10.9

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in clause 1.1.1.10.1 to 1.1.1.10.8 above;


--------------------------------------------------------------------------------


[nedbank.jpg]

  1.1.1.11

‘Financial Statements’ means the most recent financial statements of the
Borrower or any Security Provider, consolidated, if applicable and prepared in
accordance with GAAP or IFRS;

          1.1.1.12

‘Foreign Currency’ means any indebtedness or amounts in a currency other than
Rand;

          1.1.1.13

‘GAAP’ means Generally Accepted Accounting Practice of South Africa,
consistently applied;

          1.1.1.14

‘Holding Company’ shall have the meaning ascribed to it in the Companies Act;

          1.1.1.15

‘IFRS’ means the International Financial Reporting Standards, consistently
applied;

          1.1.1.16

‘Income Tax Act’ means the Income Tax Act, No. 58 of 1962;

          1.1.1.17

‘Insolvency Act’ means the Insolvency Act, No. 24 of 1936;

          1.1.1.18

‘Material Adverse Change’ means an event, circumstance or matter or combination
of events, circumstances or matters which, in Nedbank’s reasonable opinion, has
or may have, a material adverse effect on:

          1.1.1.18.1  

the ability of the Borrower to comply with any of its obligations under this
Facility Letter or the ability of any Security Provider to comply with any of
its obligations under any Security, as the case may be;

          1.1.1.18.2

the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower, or of any Security Provider;

          1.1.1.18.3

the validity or enforceability of this Facility Letter or any of Nedbank’s
rights and remedies hereunder, or the validity or enforceability of any Security
or any of Nedbank’s rights and remedies thereunder;

          1.1.1.19

‘NACM’ means nominal annual compounded monthly in arrear;

          1.1.1.20

‘Nedbank’ means collectively Nedbank Limited (Registration Number
1951/000009/06), Nedbank Company or, if the context is appropriate, any one or
both of them;

          1.1.1.21

‘Nedbank Company’ means any Subsidiary of Nedbank Group Limited;


--------------------------------------------------------------------------------


[nedbank.jpg]

  1.1.1.22

‘Nedbank Group Limited’ means Nedbank Group Limited (Registration Number
1966/010630/06);

          1.1.1.23

‘Offer’ means the offer of banking facilities made by Nedbank to the Borrower in
the Facility Letter;

          1.1.1.24

‘Outstanding Amount’ means the aggregate amount by which the Facilities has been
drawn down from time to time, together with all accrued and capitalised interest
thereon, if any, together with any and all other amounts that may be due and
payable by the Borrower to Nedbank;

          1.1.1.25

‘Parties’ means collectively the Borrower, Nedbank or, if the context is
appropriate, any one or more of them and shall include any other signatory
hereto;

          1.1.1.26

‘Permitted Encumbrance’ means any Encumbrance which is existing prior to the
Signature Date, which has been disclosed:

          1.1.1.26.1  

in writing to Nedbank prior to the Signature Date; or

          1.1.1.26.2

noted or provided for, in the Financial Statements,

         

and which only secures indebtedness outstanding at the Signature Date if the
principal amount outstanding or original facility thereby secured is not
increased after the Signature Date;

          1.1.1.27

‘Prime Rate’ means the publicly quoted rate of interest as certified by any
manager (whose appointment or authority or designation it shall not be necessary
to prove) of Nedbank at which Nedbank lends in Rand to its borrowers in general
from time to time, on the basis of such interest being calculated daily on a 365
(three hundred and sixty five) day year and compounded monthly in arrear,
irrespective of whether or not the year in question is a leap year;

          1.1.1.28

‘Rand’ means South African Rands, the lawful currency of the Republic of South
Africa;

          1.1.1.29

‘Security’ means the security referred to in clause 4 of the Offer Letter and
any other security provided to Nedbank in terms of this Facility Letter and in
terms of any facility or instrument;

          1.1.1.30

‘Security Provider’ means the entities providing the Security referred to in
clause 4 of the Offer Letter and any other security provided to Nedbank in terms
of this Facility Letter and in terms of any facility or instrument;


--------------------------------------------------------------------------------


[nedbank.jpg]

  1.1.1.31

‘Signature Date’ means the date of signature of the Party last signing this
Facility Letter in time;

          1.1.1.32

‘Subsidiary shall have the meaning ascribed to it in the Companies Act;

          1.1.1.33

‘SARB’ means the South African Reserve Bank;

          1.1.1.34

‘Tax’ means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same);

          1.1.2

words referring to any one gender includes the other gender;

          1.1.3

words importing the singular shall include the plural and vice versa;

          1.1.4

any reference to a person shall include a reference to an individual, a firm, a
body corporate, a trust, an unincorporated association, government or a
partnership and that person’s legal representatives and successors;

          1.1.5

the headings of the clauses in the Facility Letter are for the purpose of
convenience and reference only and shall not be used in the interpretation of
nor modify nor amplify the terms of the Facility Letter nor any clause hereof;

          1.1.6

when any number of days is prescribed in the Facility Letter, such number shall
be calculated inclusively of the first and exclusively of the last day;

          1.1.7

any reference to days (other than a reference to Business Days), months or years
shall be a reference to calendar days, months or years, as the case may be;

          1.1.8

where any act is to be performed on a day which is not a Business Day, such act
shall be performed on the next Business Day;

          1.1.9

any reference to a statute or statutory provision or law includes a reference to
that statute or statutory provision as amended, substituted, extended or re-
enacted and to any regulation, order, proclamation, directive, code, practice,
note, ruling, instrument or subordinate legislation under such statute or
statutory provision;

          1.1.10

any reference to any other agreement, document or instrument shall be to that
agreement, document or instrument as amended, varied, novated or replaced from
time to time;

          1.1.11

where figures are referred to in numerals and in words, if there is any conflict
between the two, the words shall prevail;


--------------------------------------------------------------------------------


[nedbank.jpg]

 

1.1.12 any term defined in this Facility Letter shall have the meaning ascribed
to it by such definition, irrespective of where it is used in this Facility
Letter and unless it is clear from the clause in question that the term so
defined has limited application to that clause, that term shall bear the meaning
ascribed to it in that clause for all purposes in this Facility Letter,
notwithstanding that the term has not been defined in this interpretation
clause.         2

ADDITIONAL SERVICES AND FACILITIES

       

The Facility Letter governs only the Facilities. Any other contractual
relationships between the Parties or Nedbank Group Limited or any of its
Subsidiaries shall be governed by the terms and conditions of separate
agreements entered into between the Borrower and that entity.

        3

FLEXIBILITY

       

Unless otherwise agreed to in writing by the Parties, and subject to the
availability of a particular instrument at a particular time, the Borrower shall
be entitled to utilise any or all of the instruments offered in the Facility
Letter up to the amount of the limit or the sub-limit, as the case may be,
pertaining to a particular instrument set out in the Facility Letter from time
to time, provided that instruments with a fixed maturity date shall continue up
to such maturity date.

        4

UNAVAILABILITY OF INSTRUMENTS

       

Should:

        4.1

there be any change in legislation or any regulations made in terms thereof or
in the departmental practice of any authority or in the interpretation or
application of any such legislation or regulations or departmental practice by
any court or competent official or should there be any change in banking
practice as it affects or is applied by or to Nedbank and any other financial
institutions generally registered as such in the applicable jurisdiction; and/or

        4.2

any other event occurs which is beyond the control of Nedbank,

       

with the result that any instrument offered in the Facility Letter is no longer
made available by Nedbank (‘an Affected Instrument’), then Nedbank shall notify
the Borrower in writing that the Affected Instrument will no longer be made
available to the Borrower and the Borrower shall, unless otherwise agreed
between the Parties, within 3 (three) Business Days of the despatch of such
notice, elect:

        4.3

to replace the Affected Instrument with any one or more of the other instruments
offered in the Facility Letter; and/or

        4.4

to settle the amount owing under the Affected Instrument.


--------------------------------------------------------------------------------


[nedbank.jpg]

5

EARLY REPAYMENT

     

No early repayment of any Facilities shall be allowed unless Nedbank agrees
thereto, subject to any penalty which Nedbank may impose at that time.

      6

PAYMENTS

      6.1

Any payments to be made by the Borrower under this Facility Letter shall be made
before 12h00 on due date in such manner as Nedbank may notify the Borrower in
writing from time to time and furthermore shall be made free of exchange or
right of deferment, avoidance or set-off and without deduction for or on account
of any Tax unless the Borrower is, under law, required to make such payment
subject to the deduction or withholding of Tax, in which case the amount payable
by the Borrower in respect of which such deduction or withholding is required to
be made shall be increased to the extent necessary to ensure that, after the
making of the required deduction or withholding, Nedbank receives and retains
(free from any liability in respect of such deduction or withholding) a net
amount equal to the amount which it would have received and so retained had no
such deduction or withholding been required to be made.

      6.2

All interest, charges, commission, costs and fees which are payable by the
Borrower to Nedbank shall be paid in the currency of the relevant instrument
and, unless discharged directly by the Borrower, shall be paid out of any
current account of the Borrower held at Nedbank. The Borrower hereby authorises
Nedbank to debit and deduct such interest, charges, commissions, costs and fees
to such current account.

      6.3

Nedbank shall be entitled to allocate all and any payments by the Borrower,
after deduction of costs, to any indebtedness of the Borrower to Nedbank and the
Borrower waives all and any rights that it may have to name the debt in respect
of which such payment is made.

      7

INTEREST

      7.1

Each interest bearing instrument utilised by the Borrower in terms of this
Facility Letter shall bear interest at the rate agreed to between the Parties
and such accrued interest shall be paid by the Borrower on the dates and in the
manner agreed to between the Parties.

      7.2

All and any amounts owing to Nedbank which are not paid on the due date thereof
or any excess over any limit or sub-limit set out in the Facility Letter, as the
case may be, shall bear interest at a rate of 3% (three percent) per annum above
the Prime Rate, calculated from the due date thereof or the date on which any
excess occurred, as the case may be, until the date of actual payment thereof by
the Borrower to Nedbank.

      7.3

All and any amounts owing to Nedbank under the foreign finance facility which
are not paid on the due date thereof or any excess over any foreign finance
limit or sub-limit, as the case may be, shall bear interest at the prevailing
penalty interest rate of Nedbank in respect of such foreign finance from time to
time, calculated from the due date thereof or the date on which any excess
occurred, as the case may be, until the date of receipt of such amounts by
Nedbank.


--------------------------------------------------------------------------------


[nedbank.jpg]

8

INCREASED COSTS

          8.1

If, at any time during the currency of this Facility Letter, there occurs-

          8.1.1

any adoption, amendment, variation, replacement or change in the interpretation
of any Applicable Laws or of any authorisation with which commercial banks
generally in the Republic of South Africa are required to comply or any change
in circumstances occurs or any duties are imposed on such commercial banks at
any time after the Signature Date; and/or

          8.1.2

any directive, requirement, request or guidance (whether or not having the force
of law but if not having the force of law, one which applies generally to a
class or category of financial institutions and/or financial service companies
directly or indirectly) of any central bank or any other fiscal, monetary,
regulatory or other authority in the Republic of South Africa; and/or

          8.1.3

any change in banking practice, as it affects or is applied generally to or by
any financial institution directly or indirectly in the Republic of South
Africa; and/or

          8.1.4

a requirement by any statutory or monetary authority in the Republic of South
Africa as applies generally to all banks in the Republic of South Africa, to-

         

8.1.4.1

pay levies or any other amounts whatsoever or to maintain special deposits or
reserve assets, in addition to those paid or maintained or reserved by Nedbank
as at the Signature Date; or           8.1.4.2

comply with any reserve, cash ratio, special deposit or liquid requirements (or
any other similar requirements) in respect of this Facility Letter in addition
to those anticipated by Nedbank at the Signature Date; or

          8.1.4.3

to pay any new, increased, amended or additional Tax; and/or

          8.1.5

any compliance by Nedbank with any capital adequacy, reserve, cash ratio,
special deposit, liquidity or similar requirements of a statutory or monetary
authority as applies generally to banks in the Republic of South Africa,
howsoever arising in the Republic of South Africa in respect of this Facility
Letter, including any increase in the amount of the capital to be allocated by
Nedbank to the amount advanced under this Facility Letter or a change of
weighting of the commitment under this Facility Letter; or

          8.1.6

any other event attributable to a statutory or monetary authority which is
beyond the control of Nedbank, with the result that-


--------------------------------------------------------------------------------


[nedbank.jpg]

  8.1.6.1

Nedbank is subjected to any new, increased, amended or additional Tax, duty or
other charge in respect of the Facilities or a change in the basis of taxation
of Nedbank in respect of amounts payable to Nedbank in terms of this Facility
Letter; or

        8.1.6.2

any new, increased, amended or additional reserve, special deposit or similar
requirement is imposed against the assets or deposits with or for the account
of, or credit extended by Nedbank; or

        8.1.6.3

any other new, increase, amended or additional obligation or condition directly
affecting the cost of Nedbank is imposed on Nedbank of maintaining or funding
its commitment under this Facility Letter; or

        8.1.6.4

the cost to Nedbank of making or maintaining the Facility is increased or any
amounts received or receivable by Nedbank under this Facility Letter are
reduced; or

        8.1.6.5

Nedbank’s rate of return on its capital is reduced by reason only of change in
the manner in which it is required to allocate capital resources to its
obligations under this Facility Letter; or

        8.1.6.6

Nedbank is required to make a payment or forego the return on any amount
received or receivable by it under this Facility Letter,


 

and the result of any of the above is to increase the net after Tax cost and/or
any other cost to Nedbank of maintaining or funding its commitment under this
Facility Letter or reduces the net after Tax return and/or the return on capital
to Nedbank in respect of maintaining or funding its commitment under this
Facility Letter, then, subject to the obligation of the Lender to take
reasonable steps to mitigate such increased net after Tax cost or other
increased costs or reduced net after Tax return or reduced return on capital,
Nedbank shall be entitled to determine a fee to place Nedbank in the same net
after Tax position in which it would have been if such increase or reduction had
not taken place, which fee shall be payable within 10 (ten) Business Days of
receipt by the Borrower of a written demand from Nedbank, and accompanied by the
requisite documentation to substantiate Nedbank’s entitlement to such fee.

          8.2

This clause 8 does not apply to any increased cost arising in terms of clause
8.1-

          8.2.1

on account of Tax payable on any income, profits or gains of Nedbank to the
extent arising from amendments or changes which affect corporate taxpayers
generally; or

          8.2.2

resulting from any breach or violation by Nedbank of, or breach by Nedbank of
any limits imposed by, any provision of any law, ruling, regulation or practice
by any relevant monetary or fiscal authority or court or competent official,
arising as a consequence of any action or omission by Nedbank after the
introduction of such provision and/or imposition of such limits or after the
relevant change in the interpretation thereof has become known to Nedbank and/or
generally known amongst banks operating in the Republic of South Africa.


--------------------------------------------------------------------------------


[nedbank.jpg]

8.3

If Nedbank is entitled to any Tax benefit by reason of any circumstance in
respect of which the Borrower has paid the fee as contemplated in clause 8.1,
Nedbank shall pay to the Borrower such amount, limited to the maximum of the fee
paid by the Borrower as aforesaid, as will leave Nedbank with the same net after
Tax return as it would have received in respect of maintaining or funding its
commitment under this Facility Letter had the Tax benefit not been granted.
Payment of such sum shall be made within 10 (ten) Business Days of Nedbank
becoming entitled to such Tax benefit.

        8.4

If any events or circumstances envisaged in clause 8.1 occur with the result
that the net after Tax cost or any other cost to Nedbank of maintaining or
funding its commitment under this Facility Letter reduced or the net after Tax
return or return on capital to Nedbank in respect of maintaining or funding its
commitment under this Facility Letter increases, then Nedbank shall pay to the
Borrower such fee as would be necessary to place Nedbank in the same position in
which it would have been if such increase or reduction had not taken place,
which fee shall be payable within 10 (ten) Business Days of receipt by Nedbank
of a written demand from the Borrower, and accompanied by the requisite
documentation to substantiate the Borrower’s entitlement to such fee.

        9

OFFSHORE BUSINESS OR ACTIVITIES

        9.1

Except for existing business, the Borrower shall notify Nedbank before:

        9.1.1

the Borrower makes any offshore investment; or

        9.1.2

the Borrower issues a guarantee or binds itself as surety and/or co-principal
debtor for the debts of a third party offshore, which will have inter alia the
effect of (but not limited to) Encumbering the Borrower’s assets, financial
status or balance sheet.

        9.2

Nedbank shall be entitled to:

        9.2.1

call for further and/or detailed information regarding the Borrower’s offshore
business, business enterprises, activities, investments and review the
Facilities offered to the Borrower.

        9.2.2

call for an audit on the Borrower’s financial status to investigate and/or
confirm disclosures to Nedbank, and the possible Encumbrance of the Borrower’s
assets, financial status or balance sheet.

        10

UNDERTAKINGS

       

The Borrower undertakes:


--------------------------------------------------------------------------------


[nedbank.jpg]

10.1

promptly to inform Nedbank in writing of:

        10.1.1

any Change of Control of the Borrower or any Security Provider;

        10.1.2

the details of any litigation, arbitration or administrative proceedings which
are current, threatened or pending against the Borrower or any Security Provider
and which might result in a Material Adverse Change;

        10.1.3

any occurrence of which it becomes aware which will or may adversely affect the
Borrower’s or any Security Provider’s ability to perform or observe its
obligations in terms of the Facility Letter or any Security, as the case may be;
or

        10.1.4

the occurrence of any Event of Default,

       

forthwith upon becoming aware thereof;

        10.2

to comply with the requirements of the Exchange Control Department of the SARB
and shall furnish written proof of such compliance to Nedbank on request;

        10.3

to comply with the provisions of the National Credit Act, No 34 of 2005, if
applicable;

        10.4

to furnish Nedbank upon demand by Nedbank, with such information concerning the
Borrower, its Holding Company and their respective Subsidiaries as well as any
Security Provider as Nedbank may from time to time reasonably require.

        10.5

not to create or permit to subsist any Encumbrances on any of its assets, except
for Permitted Encumbrances, without the prior written consent of Nedbank, which
consent shall not be unreasonably withheld if the Encumbrances are in the normal
course of trade.

        11

WARRANTIES

        11.1

The Borrower represents and warrants to Nedbank that:

        11.1.1

it is a corporation duly incorporated and validly existing under the laws of the
Republic of South Africa;

        11.1.2

it and each of its Subsidiaries have the power to own its assets and carry on
its business as it is being conducted;

        11.1.3

it has the power to enter into, perform and execute the Facility Letter and has
taken all necessary corporate and other actions to authorise its entry into,
performance and execution of the Facility Letter, including such steps as may be
necessary to comply with the provisions of Article 60 of Table A or Article 61
of Table B of the Companies Act, if applicable;


--------------------------------------------------------------------------------


[nedbank.jpg]

  11.1.4

the obligations expressed to be assumed by the Borrower in the Facility Letter
are legal, valid, binding and enforceable obligations;

          11.1.5

the entry into and performance by it of and, the transactions contemplated by
the Facility Letter do not and will not conflict with:

          11.1.5.1

any law or regulation applicable to it;

          11.1.5.2

its and each of its Subsidiaries constitutional documents; or

          11.1.5.3

any agreement or instrument binding upon it or any of its or any of its
Subsidiaries’ assets;

          11.1.6

no litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which , if adversely determined, might result in a
Material Adverse Change have, to the knowledge of the Borrower been started or
threatened against it or against any of its Subsidiaries or against any Security
Provider;

          11.1.7

it is the owner of all its assets which are reflected in its Financial
Statements and has not sold, transferred, exchanged, disposed of or otherwise
alienated any such assets;

          11.1.8

the Financial Statements:

          11.1.8.1

fairly represent the financial condition of the Borrower and its Subsidiaries,
where applicable, or the consolidated financial position of the Borrower and its
Subsidiaries, where applicable or the financial condition of any Security
Provider;

          11.1.8.2

were prepared in accordance with GAAP or IFRS;

          11.1.8.3

comply with the relevant reporting standards in terms of the Corporate Laws
Amendment Act, No. 24 of 2006 and applicable to the Borrower as a widely held
company or limited interest company, as the case may be.

          11.1.9

the Borrower has no significant liabilities, present or contingent, (including,
without derogating from the generality of the foregoing) liabilities for Taxes
or material forward or long term commitments, which are not disclosed or
provided for in its Financial Statements;

          11.1.10

there has been no Material Adverse Change since the date of its most recent
Financial Statements;

          11.1.11

the payment obligations under the Facility Letter or any Security rank at least
pari passu with the claims of its other unsecured and unsubordinated creditors,
except for claims that are preferred solely by insolvency, liquidation or other
similar laws of general application;


--------------------------------------------------------------------------------


[nedbank.jpg]

11.1.12

that all of the information supplied by the Borrower or any Security Provider in
connection with the Facility Letter is true, complete and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated and the Borrower is not aware of any material facts or
circumstances that have not been disclosed to Nedbank;

        11.1.13

neither the Borrower nor any Security Provider is required to make any deduction
for or on account of Tax from any payment it may make under the Facility Letter
or any Security, as the case may be;

        11.1.14

no Event of Default is continuing or might reasonably be expected to result from
the Borrower utilising the Facilities;

        11.1.15

no other event or circumstance which constitutes a default under any other
agreement or instrument which is binding on it or any of its Subsidiaries which
might result in a Material Adverse Change is continuing.

        11.2

Each of the representations and warranties contained in this clause are deemed
to be made by the Borrower throughout the duration of the Facilities, including
any renewals and extensions thereof.

        12

EVENTS OF DEFAULT

        12.1

Each of the following events or circumstances is an Event of Default:

        12.1.1

the Borrower fails to pay any amount due to Nedbank in terms of this Facility
Letter on the due date thereof (unless failure to pay is solely due to technical
or administrative reasons) and the relevant amount is not duly paid within 3
(three) Business Days of receipt of written notice from Nedbank calling upon the
Borrower to pay such relevant amount;

        12.1.2

the Borrower breaches or does not comply with any provision of the Facility
Letter and/or any other agreement between the Parties and fails to remedy such
breach within the period of 10 (ten) Business Days after delivery by Nedbank to
the Borrower of written notice requiring the Borrower to remedy such breach;

        12.1.3

a representation, warranty or statement made or deemed to be made by the
Borrower in this Facility Letter or any other document delivered by or on behalf
of the Borrower or any Security Provider under or in connection with this
Facility Letter or any Security, as the case may be, is incorrect or misleading
in any material respect when made or deemed to be made;


--------------------------------------------------------------------------------


[nedbank.jpg]

  12.1.4

any material Financial Indebtedness of the Borrower or any Security Provider is
not paid when due nor within any originally applicable grace period, or is
declared to be or otherwise becomes due and payable prior to its specified
maturity by reason of default (however described), whether or not Nedbank is
concerned therewith. For the purposes of this clause ‘material’ means 5% (five
percent) of the gross Financial Indebtedness of the Borrower or any Security
Provider;

          12.1.5

any one or more of the following events occur:

          12.1.5.1

the Borrower is unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness; and

          12.1.5.2

a moratorium is declared in respect of any indebtedness of the Borrower, or any
Security Provider;

          12.1.6

any corporate action, legal proceedings or other procedure or step is taken in
relation to:

          12.1.6.1

the suspension of payments, a moratorium of any indebtedness, liquidation,
winding-up, dissolution, judicial management or reorganisation (by way of
voluntary arrangement, scheme of arrangement or otherwise) of the Borrower or
any Security Provider;

          12.1.6.2

a compromise, assignment or arrangement with any creditor of either the Borrower
or any Security Provider;

          12.1.6.3

the appointment of a liquidator, trustee, judicial manager, administrator or
other similar officer in respect of the Borrower or any Security Provider, or
any of its assets; or

          12.1.6.4

enforcement of any security over any assets of the Borrower or any Security
Provider,

         

or any analogous procedure or step is taken in any jurisdiction;

          12.1.7

the general nature of the business of the Borrower or any Security Provider, is
changed from that carried on at the date of this Facility Letter;

          12.1.8

any expropriation, attachment, sequestration or execution affects any material
asset or assets of the Borrower or any Security Provider;


--------------------------------------------------------------------------------


[nedbank.jpg]

  12.1.9

the Borrower or any Security Provider enters into a single transaction, or a
series of transactions (whether related or not) and whether voluntarily or
involuntarily to sell, lease, transfer or otherwise dispose of any asset except
any sale, lease, transfer or other disposal made in the ordinary course of
trading, or the value of the assets of the Borrower or any Security Provider, is
materially reduced. For the purposes of this clause ‘materially’ means 5% (five
percent) of the gross value of the assets of the Borrower or any Security
Provider;

        12.1.10

the Borrower or any Security Provider repudiates the Facility Letter or any
Security, as the case may be;

        12.1.11

the Borrower or any Security Provider does not comply in all respects with all
laws to which it may be subject, if failure to so comply would materially impair
its ability to perform its obligations under the Facility Letter or any
Security, as the case may be;

        12.1.12

the Borrower or any Security Provider enters into any amalgamation, demerger,
merger or corporate reconstruction;

        12.1.13

a Change of Control of the Borrower or any Security Provider occurs;

        12.1.14

a Material Adverse Change occurs;

        12.1.15

the Borrower acquires or attempts to acquire any shares in the issued share
capital of its Holding Company or any of its own issued share capital or
otherwise reduces its share capital, without the prior written consent of
Nedbank, which shall not be unreasonably withheld;

        12.1.16

the Borrower or any Security Provider fails to obtain, comply with and do all
that is necessary to maintain in full force and effect all government, Tax,
monetary and other approvals required under any law or regulation to enable it
to perform its obligations under the Facility Letter or any Security, as the
case may be, and to ensure the legality, validity or enforceability of the
Facility Letter or any Security, as the case may be and to continue its business
operations;

        12.1.17

the Borrower or any of its Subsidiaries or any Security Provider creates or
permits to subsist any Encumbrance on any of its assets, except for Permitted
Encumbrances, without the prior written consent of Nedbank, which consent shall
not be unreasonably withheld if the Encumbrances are in the normal course of
trade;

        12.1.18

it is or becomes unlawful for the Borrower or any Security Provider to perform
or comply with any or all of its obligations under this Facility Letter or any
Security, as the case may be, or any of the obligations of the Borrower or any
Security Provider hereunder or under any Security, as the case may be, is not or
ceases to be legal, valid, binding and enforceable;


--------------------------------------------------------------------------------


[nedbank.jpg]

12.1.19

any litigation, arbitration or administrative proceedings of or before any
court, arbitral body or agency which, if adversely determined, might result in a
Material Adverse Change, is started or threatened against the Borrower or
against any of its Subsidiaries or against any Security Provider.

        12.2

On and at any time after the occurrence of an Event of Default Nedbank may,
without prejudice to any other remedy, on written notice to the Borrower:

        12.2.1

cancel the Facilities whereupon they shall immediately be cancelled;

        12.2.2

declare that all or part of the Facilities, together with accrued interest and
all other amounts accrued or outstanding under the Facilities be immediately due
and payable, whereupon they shall become immediately due and payable; and/or

        12.2.3

declare that all or part of the Facilities be payable on demand, whereupon they
shall immediately become payable on demand by Nedbank; and/or

        12.2.4

set-off the indebtedness of the Borrower to Nedbank under or in terms of or
arising from the Facilities against any and all amounts standing to the credit
of the Borrower in the books of Nedbank, and for the purposes hereof, the
Parties agree that if any such indebtedness is or such amounts are in Foreign
Currency, such indebtedness or amounts shall be converted from such Foreign
Currency to rand at the spot Rand/Foreign Currency rate quoted by Nedbank on the
date of conversion.

        13

CERTIFICATE OF INDEBTEDNESS

        13.1

A certificate signed or purporting to be signed by a manager or director of
Nedbank (whose appointment it shall not be necessary to prove) shall be prima
facie proof of:

        13.1.1

the amount of any debt owing by the Borrower to Nedbank (including, without
limitation, accrued interest and default interest) in terms of this Facility
Letter;

        13.1.2

the due dates of performance in respect of any obligations of the Borrower in
terms of this Facility Letter;

        13.1.3

any interest rate; or

        13.1.4

the fact that the debts are due and owing and have not been paid or otherwise
discharged.


--------------------------------------------------------------------------------


[nedbank.jpg]

13.2

In addition to and in application of the provisions of clause, any schedule,
certificate or other document provided by Nedbank in terms of this Facility
Letter shall, if signed by any manager or director of Nedbank, be deemed to be
prima facie proof of the correctness of its contents.

      14

COSTS

     

All costs and expenses which Nedbank may incur in connection with the
enforcement or preservation of any of its rights under the Facility Letter,
including, without derogating from the generality of the aforegoing, all legal
costs on an attorney and client scale, tracing fees and stamp duty, shall be
borne by the Borrower and shall be payable on demand.

      15

CESSION AND DELEGATION

      15.1

Nedbank shall be entitled to cede and/or delegate and/or assign or transfer in
any way whatsoever all or any of its rights and obligations under this Facility
Letter to any Nedbank Company and to disclose to such company such information
regarding the Borrower or Security Provider as Nedbank may reasonably consider
appropriate.

      15.2

The Borrower or the Security Provider shall not be entitled to cede and/or
delegate and/or assign or transfer in any way whatsoever, all or any of their
respective rights and obligations under this Facility Letter or any Security, as
the case may be.

      16

RENUNCIATION OF BENEFITS

     

The Borrower expressly waives and renounces any benefits to which it is entitled
in law, including without in any way limiting or affecting the generality of the
aforegoing the benefits from the legal exceptions non numeratae pecuniae, non
causa debiti, errore calculi, revision of accounts and no value received and
declares itself to be fully acquainted with the full meaning and effect thereof.

      17

MONITORING

     

Nedbank is not obliged to monitor or verify the application of any amount
borrowed pursuant to the Facility Letter.

      18

MISCELLANEOUS

      18.1

Entire agreement

     

This Facility Letter contains all the express provisions agreed on by the
Parties with regard to the subject matter hereof and the Parties waive the right
to rely on any alleged express provision not contained in this Facility Letter.

      18.2

Variation and cancellation

      No variation, addition to, amendment or cancellation of any term contained
in this Facility Letter, shall be effective unless reduced to writing and signed
by or on behalf of the Parties.


--------------------------------------------------------------------------------


[nedbank.jpg]

  18.3

Waivers and indulgences

       

No failure to exercise, and no delay in exercising on the part of either Party,
of any right, power or privilege under this Facility Letter shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof, or the exercise of any
other right, power or privilege. No waiver by either Party shall be effective
unless reduced to writing and signed by or on behalf of the Party granting such
waiver. The grant of any indulgence by a Party under this Facility Letter shall
not constitute a waiver of any right by the grantor or prevent or adversely
affect the exercise by the grantor of any existing or future right of the
grantor.

        18.4

No representations

       

A Party may not rely on any representation or warranty which allegedly induced
it to enter into this Facility Letter, unless the representation or warranty is
recorded in this Facility Letter.

        18.5

Severability

       

Any provision in this Facility Letter which is or may become illegal, invalid or
unenforceable in any jurisdiction affected by this Facility Letter shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability and shall be treated pro non scripto and severed from the rest
of this Facility Letter without invalidating the remaining provisions of this
Facility Letter or affecting the validity or unenforceability of such provision
in any other jurisdiction.

        18.6

Independent Advice

       

The Parties hereby acknowledge and agree that they have been free to obtain
independent legal and other professional advice (including legal, financial and
taxation advice) as to the nature and effect of the provisions of this Facility
Letter and any Security.

        18.7

Applicable law

       

This Facility Letter shall be governed by and interpreted in accordance with the
law of the Republic of South Africa.

        18.8

Jurisdiction

       

Each of the Parties irrevocably agrees that the High Court of the Republic of
South Africa (South Gauteng High Court, Johannesburg) shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any disputes,
which may arise out of or in connection with this Facility Letter and, for such
purposes, irrevocably submits to the non-exclusive jurisdiction of such court.


--------------------------------------------------------------------------------


[nedbank.jpg]

  18.9

Survival

       

The expiration or termination of the Facility Letter shall not affect such of
the provisions of the Facility Letter as expressly provide that they will
operate after any such expiration or termination or which of necessity must
continue to have effect after such expiration or termination, notwithstanding
that the clauses themselves do not expressly provide for this.


--------------------------------------------------------------------------------

[nedbank.jpg]

GENERAL PROVISIONS

SECTION 2 – TERMS APPLICABLE TO SPECIFIC INSTRUMENTS

1

OVERDRAFT

      1.1

Rate

     

Unless otherwise agreed in writing by the Parties, the applicable rate will be
the Prime Rate.

      1.2

Interest

     

Interest on the Outstanding Amount shall be calculated daily on the basis of a
365 (three hundred and sixty five) day year, irrespective of whether the year in
question is a leap year and shall be payable monthly in arrear. Unless otherwise
agreed in writing between the Parties, interest shall be paid to Nedbank by the
debiting of the Borrower’s current account held at any Nedbank branch.

      1.3

Negotiable instruments

     

Nedbank shall be entitled to request the Borrower to draw negotiable instruments
in favour of Nedbank for an amount up to the Outstanding Amount, at no
additional cost to the Borrower.

      1.4

Duration of facility and repayment

     

Notwithstanding anything to the contrary contained in the Facility Letter or in
any other agreement concluded between the Parties, the overdraft facility shall
be payable to Nedbank on demand.

      1.5

Adjustment, Variation and Cancellation

     

Notwithstanding anything to the contrary contained in the Facility Letter,
Nedbank shall be entitled, subsequent to a review of the Facilities in terms of
clause 10 of the Facility Letter (Review of Facilities and Interest Rate), in
its sole discretion and acting reasonably, to adjust, vary, add to, amend or
cancel the overdraft facility, on prior written notice to the Borrower.


2

FORWARD EXCHANGE CONTRACTS

      2.1

Rate

     

The applicable rate shall be the rate agreed to, whether in writing or
otherwise, between the Parties.


--------------------------------------------------------------------------------


[nedbank.jpg]

2.2

Amount

     

This instrument is subject to the sub-limit set out in the Facility Letter, if
any, or any other agreement concluded between the Parties. The sub-limit is
based on the percentage of the aggregate amount of each forward exchange
contract (currently 10% (ten percent)) that Nedbank in its discretion deems to
be the risk.

      2.3

Period

     

The applicable period shall be as agreed to in writing between the Parties.

      2.4

Conditions Precedent

     

This instrument is subject to the signature by the Borrower of Nedbank’s
standard documentation relating to forward exchange contracts from time to time.

      2.5

Notification to the SARB

     

The Borrower shall present documents confirming the relevant forward exchange
transaction to its branch of Nedbank for endorsement within 14 (fourteen) days
from the date of conclusion of each forward exchange contract, in accordance
with current exchange control policy. However, if the Borrower has given a
corporate letter of undertaking to the SARB, the Borrower shall only be obliged
to furnish to its branch of Nedbank a letter setting out details of the
transaction underlying the forward exchange contract.

      3

LETTERS OF GUARANTEE

      3.1

Rate/Commission

     

The applicable rate or commission shall be the rate agreed in writing between
the Parties at the time of request for the issuance of a letter of guarantee.

      3.2

Amount

     

This instrument is subject to the sub-limit set out in the Facility Letter, if
any, or in any other agreement concluded between the Parties.

      3.3

Period

     

The applicable period shall be the period agreed to at the time of request for
the issue of a guarantee. Under no circumstances will Nedbank issue a guarantee
which does not contain an expiry date or an ascertainable period.

      3.4

Nedbank’s Obligations

     

Nedbank’s obligations shall be limited to the payment of money. Unless otherwise
agreed in writing between the Parties, all letters of guarantee shall be payable
on the beneficiary’s first demand in writing and/or the presentation of the
relevant guarantee to Nedbank.


--------------------------------------------------------------------------------


[nedbank.jpg]

3.5

Condition Precedent

     

Guarantees shall only be issued after the signature by the Borrower of Nedbank
Counter- Indemnity (Form 8.8) in respect of each guarantee or Nedbank’s Master
Counter Indemnity Form, and/or any other forms as the case may be.

      3.6

Other Terms

     

Other terms shall be negotiated by the Parties at the time of request for the
issue of a guarantee on terms and conditions acceptable to Nedbank.

      4

ELECTRONIC BANKING FACILITIES

     

The use of NetBank Business by the Borrower is subject to the signature by the
Borrower of Nedbank’s standard Electronic Banking Services Agreement.


--------------------------------------------------------------------------------


[nedbank.jpg]

RESOLUTION OF THE DIRECTORS OF NET1 APPLIED TECHNOLOGIES SOUTH AFRICA LIMITED
(“the Company”)   (Registration Number 2002/031446/06)

IT WAS RESOLVED:

That any two of the following who are the designated signatories’, being Cara
van Straaten, David Hawley, Paul Encarnacao and Warren Segall, be and are hereby
the authorized signatories nominated by the Company to do all such things and
sign all such documents on behalf of the Company as they, in their reasonably
exercised discretion deem fit for all bank accounts held with First National
Bank, Nedbank Limited and ABSA Bank Limited, including those accounts held by
the Company and for the following wholly owned subsidiaries of the Company:

 * Cash Paymaster Services (Proprietary) Limited
 * Cash Paymaster Services (Eastern Cape) (Proprietary) Limited;
 * Cash Paymaster Services (Kwazulu Natal) (Proprietary) Limited;
 * Cash Paymaster Services (Northern Cape) (Proprietary) Limited;
 * Cash Paymaster Services (Northern) (Proprietary) Limited;
 * Cash Paymaster Services (Northwest) (Proprietary) Limited;
 * Sinqobile Security Services Gauteng (Proprietary) Limited;
 * Prism Holdings Limited;
 * Prism Payment Technologies (Proprietary) Limited;
 * Easypay (Proprietary) Limited;
 * RMT Systems (Proprietary) Limited;
 * Moneyline Financial Services;
 * New World Finance (Proprietary) Limited; and
 * Friedland 035 Investments (Proprietary) Limited
 * Clidet No 1030 (Proprietary) Limited

The authority to the Bank will remain in force until rescinded or amended in
writing by the Company.

Signed on February 1st, 2010

/s/ SCP Belamant   /s/ HG Kotze SCP Belamant   HG Kotze DIRECTOR   DIRECTOR


--------------------------------------------------------------------------------


[nedbank.jpg]

NET1 UNIVERSAL ELECTRONIC TECHNOLOGICAL SOLUTIONS (PROPRIETARY) LIMITED (“the
Company”)   (Registration Number 2009/001034/07)

IT WAS RESOLVED:

That the Company accepts the offer of banking facilities from Nedbank Limited
(“Nedbank”) on the terms and conditions set out in its letter to the Company
dated March 3rd, 2010 (“Facility Letter”).

IT WAS FURTHER RESOLVED:

That Catharina Wilhelmina van Straaten and David Ian Hawley in their capacities
of Financial Group Controller and Financial Group Manager, respectively be and
are hereby authorised to sign the aforesaid Facility Letter and return in to
Nedbank.

Signed on March 31st, 2010

/s/ BL Stewart
BL Stewart
DIRECTOR

--------------------------------------------------------------------------------